Filed 9/10/15 In re Taylor F. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




In re TAYLOR F. et al., Persons Coming Under the                                             C078717
Juvenile Court Law.

SHASTA COUNTY HEALTH AND HUMAN                                                    (Super. Ct. Nos. 2715502,
SERVICES AGENCY,                                                                     2715602, 2907602)

                   Plaintiff and Respondent,

         v.

C. H.,

                   Defendant and Appellant.




         C. H., mother of the minors, appeals from orders of the juvenile court terminating
her parental rights. (Welf. & Inst. Code,1 §§ 366.26, 395.) Mother contends substantial




1        Further undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
evidence does not support the juvenile court’s findings that the minors were likely to be
adopted. We affirm.
                                          FACTS
       The minors Taylor F. and Mackenzie F. were first adjudged dependents in 2007
due, in part, to parental substance abuse. The parents successfully reunified with the
minors and the dependency was terminated in 2009. Jesse P. was first adjudged a
dependent in 2011 also due, in part, to parental substance abuse. Mother again
successfully reunified with the minor and the dependency was terminated in 2012.
       In October 2013, a petition was filed to detain all three of the minors, Taylor, age
14, Mackenzie, age 11, and Jesse, age 2, due to mother’s substance abuse and behavior,
which put the minors at risk of serious emotional distress. The juvenile court ordered the
minors detained.
       The minors were placed together in foster care. The two older minors were afraid
to visit mother and, after a few visits, said they did not want to visit her because she was
“crazy.” Both older girls agreed to participate in therapy. The court sustained the
petition, found mother’s visitation was detrimental to the minors, and canceled visitation.
       The disposition report requested the court grant permission for a 29-day visit with
out-of-state relatives. In June 2014, the court adjudged the minors dependents, ordered
services to mother, and granted the requested 29-day visit. In August 2014, at a 60-day
status review hearing, the court terminated mother’s services and set a section 366.26
hearing.
       The December 2014 assessment for the section 366.26 hearing recommended
termination of parental rights. The minors had been in a proposed adoptive placement
with out-of-state relatives since August 2014. The minors were all healthy,
developmentally on target with no behavioral concerns, and the two older minors were
doing well in school. The proposed adoptive parents were in their thirties, with three
young children. They had no criminal or child abuse history and their relative home

                                              2
study pursuant to the Interstate Compact on the Placement of Children (Compact) was
approved. They expressed a “strong desire” to parent the minors and understood the
necessary commitment to provide them permanence. A strong bond had developed
between the minors and the relative caretakers, who claimed the minors as their children.
The minors wanted to stay in the placement and be adopted. The assessment stated the
minors were adoptable children, physically attractive, curious, and interested in their
environment. The social worker believed it was highly likely the minors would be
adopted by the current caretakers. In the social worker’s opinion, if the adoption did not
occur, the minors were highly adoptable by many other applicants. A preliminary search
produced nine potential families with approved home studies interested in children with
similar characteristics.
       At the section 366.26 hearing in January 2015, counsel submitted on the
assessment. The court found by “clear and convincing evidence that it [was] likely the
[minors] would be adopted” and terminated parental rights.
                                       DISCUSSION
       Mother argues that the facts, including the ages of the two older minors, the
existence of the sibling group, and the lack of an adoption home study for the relative
placement do not support a finding the minors were generally adoptable. We disagree.
       When the sufficiency of the evidence to support a finding or order is challenged on
appeal, even where the standard of proof in the trial court is clear and convincing, the
reviewing court must determine if there is any substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—to support the conclusion of the trier of
fact. (In re Angelia P. (1981) 28 Cal. 3d 908, 924; In re Jason L. (1990) 222 Cal. App. 3d
1206, 1214.) In making this determination we recognize that all conflicts are to be
resolved in favor of the prevailing party and that issues of fact and credibility are
questions for the trier of fact. (In re Jason L., at p. 1214; In re Steve W. (1990)
217 Cal. App. 3d 10, 16.) The reviewing court may not reweigh the evidence when

                                              3
assessing the sufficiency of the evidence. (In re Stephanie M. (1994) 7 Cal. 4th 295, 318-
319.)
         “If the court determines, based on the assessment . . . and any other relevant
evidence, by a clear and convincing standard, that it is likely the child will be adopted,
the court shall terminate parental rights and order the child placed for adoption. The fact
that the child is not yet placed in a preadoptive home nor with a relative or foster family
who is prepared to adopt the child, shall not constitute a basis for the court to conclude
that it is not likely the child will be adopted.” (§ 366.26, subd. (c)(1).)
         Determination of whether a child is likely to be adopted focuses first upon the
characteristics of the child, “e.g., whether the minor’s age, physical condition, and
emotional state make it difficult to find a person willing to adopt the minor.” (In re
Sarah M. (1994) 22 Cal. App. 4th 1642, 1649.) “[T]here must be convincing evidence of
the likelihood that adoption will take place within a reasonable time.” (In re Brian P.
(2002) 99 Cal. App. 4th 616, 624.) The fact that a prospective adoptive family is willing
to adopt the minor is evidence that the minor is likely to be adopted by that family or
some other family in a reasonable time. (In re Lukas B. (2000) 79 Cal. App. 4th 1145,
1154.)
         Here, the evidence supports the court’s finding that the minors were generally
adoptable. The minors were all healthy, developmentally on target, and had no mental
health or behavioral problems. The minors had been in the relative placement for over
four months by the time of the section 366.26 hearing and were doing well. They were
bonded to the relative caretakers who had expressed a strong desire to adopt them and
already referred to the minors as their own children. The minors wanted to be adopted by
them. The relative caretakers had passed a Compact home assessment to qualify for the
initial placement. The social worker reported that there were nine other families who had
approved home studies who were interested in children with similar characteristics.



                                               4
       We recognize that age and the existence of a sibling group may make children
difficult to place in an adoptive home. (§ 366.26, subd. (c)(3).) However, those two
characteristics are only a part of a child’s many qualities which must be assessed to
determine adoptability. In this case, the two older girls were 15 and 12 at the time of the
section 366.26 hearing and were part of a sibling group of three. To the extent that these
characteristics could be considered negative, all three minors had many other
outstandingly positive qualities, which made them eminently adoptable. In addition to
the relative caretakers, nine other families were interested in adopting children with
similar characteristics, which necessarily included the minor’s ages and the fact that there
was a sibling group. Nothing in the record suggests that the minors are adoptable only
because the relative caretakers want to adopt them.
       The lack of an adoption home study for the relative caretakers was immaterial.
Such a home study is not a prerequisite to termination of parental rights and absence of a
home study is not an impediment to termination of parental rights of generally adoptable
children. (§ 366.26, subd. (c)(1); see In re Brandon T. (2008) 164 Cal. App. 4th 1400,
1410 [adoption home study not required prior to termination of parental rights for a
specifically adoptable child].) An adoption home study is required only after parental
rights are terminated and an adoption petition has been filed. (Fam. Code, § 8715, subd.
(b).) Ample evidence supports the juvenile court’s finding that the minors were generally
adoptable.




                                             5
                                    DISPOSITION
     The orders of the juvenile court are affirmed.


                                                      ROBIE   , J.



We concur:



     BLEASE               , Acting P. J.



     BUTZ                 , J.




                                           6